101 F.3d 687
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Michael J. OLIVA, Michael J. Oliva, both individually & onbehalf of all similarly situated Rural CarrierRelief Employees,v.POSTMASTER GENERAL of the United States Postal Service andthe National Rural Letter Carrier's Association,Defendants-Appellees.
Nos. 95-6382(L), 95-6414.
United States Court of Appeals, Second Circuit.
June 25, 1996.

Catherine T. O'Toole Lauritano, New York, NY
Marianne T. O'Toole, Ass't U.S. Att'y, SDNY, NY, NY
S.D.N.Y.
AFFIRMED.
Before KEARSE, MAHONEY and McLAUGHLIN, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York, and was argued by counsel.


2
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Brieant's Memorandum and Order dated September 27, 1995.